Citation Nr: 0613008	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  95-05 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for right thumb, 3rd, 
and 5th fingers disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial compensable evaluation for 
right knee chondromalacia, prior to April 17, 1998.

5.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia after April 17, 1998.

6.  Entitlement to an initial compensable evaluation for left 
knee chondromalacia, prior to April 17, 1998.

7.  Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia after April 17, 1998.

8.  Entitlement to an initial compensable evaluation for left 
shoulder tendinitis.

9.  Entitlement to an initial compensable evaluation for 
disability of the right femoral head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1973 to August 1993.  

The issue of entitlement to service connection for headaches 
comes before the Board of Veterans' Appeals (Board) by order 
of the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") on June 8, 2005, which vacated a 
December 2002 Board decision and remanded the issue for 
additional development.  The issues on appeal originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1993 rating decision by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in March 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence demonstrates present back disorders were 
incurred as a result of lumbosacral strain.

3.  The evidence demonstrates the veteran's traumatic 
arthritis to the right thumb and degenerative arthritis of 
the right third and fifth digits were incurred as a result of 
active service.  

4.  The evidence as to a chronic headache disorder is in 
equipoise.

5.  The evidence demonstrates that prior to April 17, 1998, 
the veteran's service-connected right knee chondromalacia was 
manifested by complaints of pain, without evidence of 
arthritis shown by X-ray examination or any specific 
compensable limitation of motion due to pain or functional 
loss.

6.  The evidence demonstrates that since April 17, 1998, the 
veteran's service-connected right knee chondromalacia has 
been manifested by complaints of pain, objective evidence of 
limited motion, and arthritis shown by X-ray examination, 
without evidence of compensable limitation of motion due to 
pain or functional loss.

7.  The evidence demonstrates that prior to April 17, 1998, 
the veteran's service-connected left knee chondromalacia was 
manifested by complaints of pain, without evidence of 
arthritis shown by X-ray examination or any specific 
compensable limitation of motion due to pain or functional 
loss.

8.  The evidence demonstrates that since April 17, 1998, the 
veteran's service-connected left knee chondromalacia has been 
manifested by complaints of pain, objective evidence of 
limited motion, and arthritis shown by X-ray examination, 
without evidence of compensable limitation of motion due to 
pain or functional loss.

9.  The evidence demonstrates that the veteran's service-
connected left shoulder tendinitis is presently manifested by 
complaints of pain and limitation of motion of the left arm 
at shoulder level, without evidence of limitation of motion 
at midway between side and shoulder level due to pain or 
functional loss.

10.  The evidence demonstrates that the veteran's service-
connected disability of the right femoral head is presently 
manifested by complaints of pain, without evidence of 
arthritis shown by X-ray examination or any specific 
compensable limitation of motion due to pain or functional 
loss.


CONCLUSIONS OF LAW

1.  A chronic back disability was incurred as a result of 
lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Chronic right thumb, third, and fifth finger disabilities 
were incurred as a result of service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  A chronic headache disability was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).




4.  The criteria for a compensable rating prior to April 17, 
1998, for right knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

5.  The criteria for a rating in excess of 10 percent after 
April 17, 1998, for right knee chondromalacia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).

6.  The criteria for a compensable rating prior to April 17, 
1998, for left knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

7.  The criteria for a rating in excess of 10 percent prior 
to April 17, 1998, for left knee chondromalacia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).

8.  The criteria for a 20 percent rating, but no higher, 
effective from April 14, 2003, for left shoulder tendinitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

9.  The criteria for a compensable rating for disability of 
the right femoral head have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code   
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's original claim for compensation was received in 
1993, and the initial rating action was issued in December 
1993.  Both events occurred years before enactment of VCAA.  
Following the effective date of VCAA in November 2000, the 
veteran was notified, generally, of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
service connection and increased rating claims by 
correspondence dated in March 2004.  Although his headache 
disorder was not addressed in that correspondence, in light 
of the favorable determination below notice is not required.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  Service medical records and 
all identified and authorized evidence relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished as to these 
matters and because of the disposition of the present issues 
on appeal other notice requirements are not applicable at 
this time.  The agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating an 
award.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of these claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Lumbosacral Strain

Although the issue of entitlement to service connection for 
lumbosacral strain has been denied and apparently remains on 
appeal, a July 1999 Board remand noted that a November 1993 
medical report showed early degenerative changes in addition 
to a lower lumbar congenital anomaly and that the issue of 
entitlement to service connection for arthritis of the 
lumbosacral spine had been raised.  In rating actions in July 
2002 the RO granted entitlement to service connection for 
right lumbosacral arthritis and continued the denial as to a 
lumbosacral strain disorder.  The Board addressed the 
lumbosacral strain disorder on additional development prior 
to remanding the issue to the Appeals Management Center.  A 
May 2003 VA medical report included a diagnosis of 
degenerative arthritis of the lumbosacral spine.  It was 
noted the disorder was a progression of the veteran's earlier 
low back injuries and that previous diagnoses of strain and 
mechanical low back pain dating back 21 years would as likely 
as not have progressed to the type of mild degenerative 
arthritis demonstrated on X-ray examination.  In light of the 
RO's July 2002 award of entitlement to service connection for 
right lumbosacral arthritis and the May 2003 VA examiner's 
etiology opinion, the Board finds the evidence demonstrates 
present back disorders were incurred as a result of 
lumbosacral strain.  Therefore, service connection for 
lumbosacral strain is also warranted.  

Right Thumb, 3rd, and 5th Fingers Disability

Service medical records dated in March 1975 show the veteran 
sustained multiple injuries as a result of a motorcycle 
accident.  Examination revealed a one inch circular avulsion 
to the heel of the right hand.  The wound was debrided and a 
pigskin dressing applied.  Records dated in February 1983 
show he was treated for a laceration to the right little 
finger after it was pinched on wall paneling.  A February 
1993 retirement examination noted X-rays revealed a small 
spur off the distal end of the right first metacarpal.  

A May 2003 VA examination report noted diagnoses of traumatic 
arthritis with spur formation to the right thumb and 
degenerative arthritis of the distal interphangeal joint of 
the right middle and fifth digits.  The examiner noted that 
service medical records included several vague references to 
right hand injuries and that the veteran complained of having 
sustained other minor hand injuries for which no treatment 
had been obtained.  It was the examiner's opinion that these 
disorders were as likely as not incurred as a result of 
multiple hand injuries during service.

Based upon the evidence of record, the Board finds the 
veteran's traumatic arthritis to the right thumb and 
degenerative arthritis of the right third and fifth digits 
were incurred as a result of active service.  The May 2003 
examiner's opinion is persuasive.  Therefore, entitlement to 
service connection for right thumb and third and fifth finger 
disabilities is warranted.

Headache Disorder

Service medical records show that the veteran complained of 
sinus headaches secondary to congestion in December 1973.  In 
June 1975, he was treated for a laceration to his head.  A 
November 1978 report noted multiple complaints after having 
been assaulted, including headaches.  An April 1980 treatment 
record shows he was again treated for a head laceration.  In 
January 1981, he complained of headaches associated with 
cold-like symptoms.  The assessment was viral syndrome.  An 
April 1983 report noted a scalp contusion and superficial 
laceration after being hit in the back of the head with a 
hammer.  In December 1985, he complained of cold symptoms, 
including headaches, and a diagnosis of probable right 
maxillary sinusitis was provided.  In May 1986, he was 
treated for two minor lacerations on his scalp.  He 
complained of cold symptoms in September 1989 and was 
provided a diagnosis of sinusitis.  A December 1989 optometry 
treatment record noted he complained of headaches at the end 
of the day with his new eyeglasses.

A January 1992 optometry record noted the veteran gave a 
personal history of headaches and sinus problems.  The 
veteran's January 1993 medical history report noted swollen 
or painful joints, frequent or severe headaches, eye trouble 
and head injury.  A separation examination report noted 
decreased left-hand grip in the upper extremities.  
Neurologic examination was normal, as was the examination of 
his head.  A March 1993 follow-up report noted that there was 
full recovery from blunt trauma to the forehead in 1980, with 
no complaints or symptoms, and that he made a full recovery 
from a scalp contusion and superficial laceration to his head 
in 1983, with no complaints or symptoms.  It was noted he had 
an occasional recurrence of sinus headaches which he treated 
with Motrin, an inhaler, and aspirin.

VA general medical examination in September 1993 noted 
complaints of frontal headaches usually associated with sinus 
infections and weather changes and with degenerative changes 
in his cervical spine.  He also gave a history of tendonitis 
in his right shoulder following injury to the left elbow and 
complained of continued discomfort with significant overhead 
use.  An examination of the head revealed no tenderness over 
the frontal or maxillary sinuses.  X-ray studies of the right 
shoulder showed no evidence of any bony abnormality.  The 
diagnoses included intermittent headaches secondary to 
cervical degenerative arthritis, chronic sinusitis, history 
of tendinitis in the shoulders with full range of motion, and 
some acromioclavicular tendinitis noted in the left shoulder.

VA treatment records dated in December 1993 noted the veteran 
reported a two to three year history of headaches that had 
been attributed to both sinus and cervical spine problems.  
The diagnoses included chronic headaches.  A May 1994 
treatment record shows he complained of severe headaches that 
were usually related to low atmospheric pressure and cervical 
arthritis.  The diagnosis was questionable tension headaches.  
That same month, the veteran was provided a soft cervical 
collar.  In June 1994, he complained of six "massive" 
headaches since his last visit to the clinic.  The assessment 
was recurrent headaches not secondary to cervical spine 
degenerative joint disease.  A computerized tomography (CT) 
scan of the head was normal.

At his August 1994 VA neurological examination the veteran 
complained of a chronic headache disorder that had recently 
been diagnosed as combined migraine and muscle tension 
headaches.  It was noted he received treatment with 
Amitriptyline and that a rheumatoid disorder had been ruled 
out.

VA treatment records dated in August 1994 noted a three-year 
history of headaches.  The examiner's assessment was tension 
headaches with a migraine component and with some analgesic 
rebound.  There were no neurological effects.  An 
October 1994 treatment noted multiple joint complaints and 
headaches responsive to Amitriptyline.  In December 1994, the 
veteran again reported a three-year history of headaches and 
a diagnosis of probable tension headaches was provided.

A March 1995 VA neurology examination revealed a diagnosis of 
muscle contraction-migraine complex headaches.  It was the 
examiner's opinion that the veteran's headaches were not 
connected to his cervical degenerative disease and that he 
had a single isolated headache in 1989 that was not causative 
of his current headache complaints.  The examiner noted that 
there is a predisposition to the development of muscle 
contraction-migraine complex headaches and that the veteran's 
viral syndrome in 1989 may have triggered a migraine 
headache.  It was noted that the 1989 headache was not 
causative and did not predispose him to the development of 
future headaches.  The examiner was unable to identify any 
other aggravating events or triggers of headaches occurring 
during service.

VA treatment records dated in August 1996 noted the veteran 
was taking medication for "headache (migraine) syndrome."  
A July 1997 report noted persistent headaches that were 95 
percent controlled with the use of Amitriptyline and 
Propranolol.  The diagnoses included migraines.  A June 1998 
VA orthopedic examination report noted the veteran complained 
of persistent migraine headaches and reported both shoulders 
ached after use.  Examination revealed full range of motion 
in both shoulders.  No diagnosis as to a right shoulder 
disorder was provided.  The diagnoses included a history of 
migraine headaches.  

At his March 1999 hearing the veteran testified that his 
headache disorder began approximately two and a half before 
his retirement.  He noted he had been treated in service for 
sinus headaches, but that after service VA had treated him 
for migraine headaches.

In December 2002, the Board, among other things, denied 
entitlement to service connection for headaches.  On June 8, 
2005, the Court vacated the decision as to this matter and 
remanded the case, in essence, for additional reasons and 
bases concerning whether an August 1994 medical report 
demonstrated continuous treatment for a chronic headache 
disorder since service or a diagnosis of migraines within the 
first post-service year.  

Private medical records added to the record subsequent to the 
Board's December 2002 decision included an August 2000 report 
noting a diagnosis of intermittent migraine headaches 
occurring at a somewhat older age than was typical.  It was 
also noted that the disorder was possibly related to some of 
the trauma he experienced while working in the military.  

Based upon the evidence of record, the Board finds a migraine 
headache disorder was incurred as a result of active service.  
Although a March 1995 VA neurology examiner found the 
veteran's headaches were not connected to his cervical 
degenerative disease and that a single isolated headache in 
1989 was not causative of his current headache complaints, it 
is significant to note that post-service medical records have 
consistently demonstrated present diagnoses of migraine 
headaches, that prior to retirement the veteran complained of 
frequent headaches, and that within the first post-service 
year a diagnosis of tension headaches with a migraine 
component was provided.  Although the etiology of the 
veteran's present migraines is not entirely clear, the 
evidence is in equipoise and applying reasonable doubt in his 
favor service connection for a chronic headache disorder is 
warranted.  

Increased Rating Claims
Factual Background

Service medical records show the veteran complained of left 
shoulder and pain in the areas around the knees.  Records 
dated in July 1990 noted partial frozen left shoulder, 
probable left shoulder calcific tendinitis, and apparent 
rotator cuff injury; however, X-ray examination of the left 
shoulder revealed the bones were of normal density and 
trabeculation.   A January 1993 retirement examination report 
noted early degenerative changes to the knees.  

VA examination in September 1993 noted the veteran complained 
of shoulder, knee, and hip pain.  Examination revealed some 
point tenderness to the left acromioclavicular joint, with 
flexion from 0 to 180 degrees, abduction from 0 to 180 
degrees, and internal and external rotation from 0 to 90 
degrees, bilaterally.  Examination of the knees showed the 
patellae moved freely, with no evidence of effusion or 
crepitus.  Range of motion was from 0 to 140 degrees, 
bilaterally.  The medial and collateral ligaments were intact 
and Drawer signs were negative.  The diagnoses included 
history of left shoulder tendinitis with a full range of 
motion, history of degenerative arthritis of the knees with a 
full range of motion, and a history of bilateral hip pain 
with a normal examination.  X-rays revealed benign appearing 
cystic changes to the right femoral head.

VA examination in September 1994 revealed a full range of 
motion in the hips and ankles.  There was no evidence of 
increased fluid or ligamentous instability to either knee.  
The veteran was able to squat easily and the circumference of 
the calves and thighs were within normal limits.  The 
examiner noted there was no significant abnormality to either 
hip and a definite diagnosis of arthropathy to the hips or 
knees could not be provided.

At his personal hearing in April 1995 the veteran testified 
that he experienced pain in the knees and could feel a 
crunching sound.  He stated they were stiff in the mornings 
and had given out on him.  He reported his left shoulder and 
right hip were sore after use.  

VA treatment records show X-ray examination in January 1996 
revealed an increased density within the right knee joint 
space possibly representing a small amount of calcification.  
There was very mild medial joint space narrowing to the left 
knee.  An examination of the right hip was negative.  Reports 
dated in February 1996 show the veteran complained of knee 
pain and more severe hip pain.  The examiner noted there was 
no acute pathology.  

VA examination on April 17, 1998, revealed no deformity, 
swelling, crepitus, or swelling to the left shoulder.  On 
range of motion studies external rotation was to 45 degrees, 
with pain, and to 67 degrees, complete.  Internal rotation 
was to 75 degrees, inward rotation was to 70 degrees to the 
point of pain and to 75 degrees, complete, and outward 
rotation was to 65 degrees with pain and to 70 degrees, 
complete.  Extension was to 115 degrees with pain and to 130 
degrees, complete.  Shoulder girdle flexion was to 10 degrees 
and extension was to 32 degrees.  X-ray examinations of the 
left shoulder and the hips were negative.  The diagnoses 
included negative examination of the left shoulder, humerus, 
bilateral hips, and pelvis.  

Examination of the knees revealed no deformity, crepitus, 
effusion, or significant point tenderness.  Right knee 
extension was to 7 degrees and flexion was to 135 degrees.  
Left knee extension was to 10 degrees and flexion was to 130 
degrees.  Anterior and posterior drawer signs were negative 
and McMurray's signs were negative, bilaterally.  The 
diagnoses included history of chondromalacia to the knees.  
X-rays revealed minimal joint space narrowing to the left 
knee and a negative right knee examination.  

VA examination in June 1998 revealed a slight 
anterior/posterior laxity to the knees, but no discomfort on 
full forced flexion or extension.  There was no lateral, 
medial, or rotary instability.  There was a full range of 
motion to the knees and hips and the veteran was able to 
fully squat without hesitation.  There was also evidence of 
slight tenderness to pressure over the posterior tip of the 
left acromial process.  No diagnosis as to knee, hip, or 
shoulder disorders was provided.

On VA examination in January 1999 the veteran complained of 
knee pain with weekly flare-ups after increased activity.  He 
reported his flare-ups usually lasted from several hours to a 
couple of days and were relieved by medication and increased 
rest.  He estimated his functional abilities were 
additionally limited in his duties as an administrative 
assistant by decreased walking ability and decreased 
attention span due to pain.  He described recurrent episodes 
of patellar subluxation with a limited ability to climb 
stairs, walk for significant periods of time, or to sit in 
one position with his knees flexed.  He stated he sometimes 
used a neoprene sleeve when his knees were bothering him.  

The examiner noted there was no evidence of valgus or varus 
deformity, redness, ecchymosis, joint effusion, or Baker 
cysts.  There was mild tenderness to palpation of the 
superior and inferior patella tendons and to ballotments.  
The medial collateral, lateral collateral, anterior cruciate, 
and posterior cruciate ligaments were intact.  McMurray's 
signs were negative, bilaterally, but apprehension signs were 
positive.  There was active range of motion flexion to 110 
degrees, without pain, and to 130 degrees with pain, 
bilaterally.  Active extension was to two degrees short of 
full extension without pain, bilaterally.  The diagnoses 
included chondromalacia patella supported by clinical 
evidence of pain with overuse and radiographic evidence of 
patella tilt.  It was noted the diagnoses also supported the 
subjective reports of recurrent subluxation.  

At his personal hearing in March 1999 the veteran testified 
that he experienced left shoulder pain and stiffness with 
occasional difficulty sleeping on his side.  He stated that 
he experienced a lot of knee and right hip pain if he did 
much walking, especially up and down stairs.  He reported 
that at least four times since he retired from service his 
right knee had locked up and that he had fallen because of 
knee weakness.  

VA treatment records dated in March 1999 show the veteran 
reported he had stopped running because of knee pain, but 
that he rode a stationary bike regularly and walked daily.  
He complained of knee pain, right greater than left, and of 
right knee buckling while ascending stairs due to pain.  The 
physical therapist noted mild genu varus and 5/5 strength to 
the knees, bilaterally.  

Private medical records dated in May 2001 show the veteran's 
shoulders and hips moved well and that his knees moved well, 
but with some bilateral popping and some low grade crepitus.  
There was no effusion.  The diagnosis was mild 
osteoarthritis.  Records dated in May 2001 show he reported 
his medication was working wonderfully and denied any 
worsening joint stiffness or swelling.  He stated he was 
walking 45 minutes to an hour every day without any problems, 
but reported morning knee stiffness lasting approximately 15 
minutes.  A physical examination revealed a full range of 
motion to the knees and hips with no evidence of effusion.  
There was joint line tenderness to the knees, bilaterally.  A 
subsequent report noted examination was essentially normal 
except for mild crepitance in the knees.  There was little or 
no deformity or bony enlargement.  The diagnosis was 
osteoarthritis.

VA examination in April 2003 noted the veteran complained of 
bilateral knee pain estimated as five to six on a ten point 
scale to the left and eight out of ten on the right.  He 
reported he was unable to squat due to right knee pain.  He 
described his pain as chronic and constant and complained of 
bilateral knee weakness, stiffness, swelling, especially 
after exertion, and redness, after walking and standing for 
prolonged periods.  He also complained of instability and 
stated he had to use the handrail on stairs for ambulation 
safety.  He reported marked fatigue and lack of endurance, 
but denied any locking.  He stated he experienced flare-ups 
at least once per week and that right knee flare-ups could 
last up to three weeks with chronic and severe pain and 
limited ambulation.  It was noted he had recently received 
his Master's degree and was seeking employment as a research 
coordinator assistant.

The examiner noted there was tenderness over the right 
patella especially with pressure against the distal condyles, 
but that the right knee was not tender over the medial or 
lateral joint lines.  There was no evidence of erythema, 
swelling, or medial or lateral laxity and drawer and 
McMurray's signs were negative.  After moving the right knee 
in flexion and extension four times there was limited 
extension at -15 degree and flexion to 100 degrees.  The left 
knee was tender in the inferior patellar area with no 
evidence of laxity.  Drawer and McMurray's signs were 
negative.  Range of motion was pain free with extension to 
zero degrees and flexion to 120 degrees.  It was noted X-rays 
again revealed minimal patellofemoral degenerative changes, 
bilaterally.  The diagnoses included bilateral knee 
degenerative arthritis.  

As to his left shoulder disability, the veteran complained of 
pain estimated as eight out ten over the medial deltoid that 
was chronic and constant with weakness, stiffness, and 
swelling on overuse.  He denied any heat or redness, but 
stated it sometimes looked puffy.  He reported fatigue, lack 
of endurance, and instability, but no locking.  He stated he 
experienced weekly flare-ups that were moderate in severity 
and lasted up to a couple of days.  He complained that the 
disorder limited the type of work he could do and limited his 
daily activities.  It was noted that previous X-rays revealed 
no abnormalities.  

The examiner noted these was no evidence of muscle atrophy to 
the left deltoid as compared to the right.  The shoulder sat 
on a normal axis and a drop arm test was negative.  There was 
tenderness over the biceps tendon, but not to the subacromial 
bursa, the acromioclavicular joint, or the posterior aspect 
of the shoulder.  Internal rotation was normal at 0 to 90 
degrees, external rotation was limited to 45 degrees due to 
pain, abduction was pain free from 0 to 90 degrees out of 180 
degrees, and forward flexion was from 0 to 90 degrees out of 
180 degrees.  The examiner's diagnosis was left biceps 
tendinitis.  

As to his right hip disorder, the veteran complained of 
lateral right hip pain across the greater trochanter area 
estimated as two out of ten that was chronic and constant 
with weakness and stiffness if he sat too long.  He stated 
that occasionally when he twisted, it would pop and for two 
weeks he would have severe pain and difficulty ambulating.  
He reported fatigue and lack of endurance were major problems 
and that he had instability only when it popped.  He denied 
any swelling, heat, redness, or locking.  He described 
moderate to severe flare-ups once a month lasting up to 
24 hours and stated that during such periods any movement was 
painful.  He stated the disorder limited his ability to 
perform manual labor and his ability to do household chores.  

The examiner noted the veteran was tender over the greater 
trochanter area, but not to the groin.  There was pain-free 
range of motion with normal flexion from 0 to 90 degrees, 
limited abduction from 0 to 15 degrees, adduction from 0 to 
20 degrees, internal rotation from 0 to 25 degrees, and 
external rotation from 0 to 45 degrees.  It was noted that VA 
and private X-rays of the hip were normal with no evidence of 
significant joint space narrowing or degenerative joint 
disease.  The diagnosis was right greater trochanter 
bursitis.  

X-ray examination in April 2003 revealed mild joint space 
narrowing at the medial compartment of the right knee.  The 
knees were otherwise unremarkable and the right hip was 
normal.  VA physical therapy notes dated in April 2003 noted 
the veteran described an extensive regular exercise program 
that included martial arts, 30 to 60 minutes on the 
treadmill, and use of weight machines for the trunk and lower 
extremities.  

Private medical records dated in June 2003 show the veteran 
reported he had decreased his running and walking long 
distances because of knee problems.  The examiner noted 
examination of the joints revealed no synovitis and good 
range of motion including to the shoulders.  Range of motion 
of the hips revealed external rotation to 70 degrees and 
internal rotation to 10 degrees.  There was a full range of 
motion of the knees, with crepitus on flexion and extension, 
but no evidence of effusion.  The diagnoses included 
osteoarthritis of the knees with arthralgias in the other 
large joints throughout.  Records dated in July 2003 and July 
2004 noted the veteran reported relief and greater mobility 
in the knees after Synvisc injections.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

5024
Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5024.

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201.

 
38 C.F.R. § 4.71, Plate I (2005).

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251.

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252.
525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253.

525
5
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or oblique 
fracture)
8
0

With nonunion, without loose motion, weightbearing 
preserved with aid of brace  
6
0

Fracture of surgical neck of, with false joint
6
0

Malunion of:

With marked knee or hip disability
3
0

With moderate knee or hip disability
2
0

With slight knee or hip disability
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5255.
 
38 C.F.R. § 4.71, Plate II (2005).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257.

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258.

526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260.

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Based upon the evidence of record, the Board finds that prior 
to April 17, 1998, the veteran's service-connected right knee 
chondromalacia was manifested by complaints of pain, without 
evidence of arthritis shown by X-ray examination or any 
specific compensable limitation of motion due to pain or 
functional loss.  In fact, VA examination in September 1993 
noted range of motion from 0 to 140 degrees with no evidence 
of recurrent subluxation or lateral instability.  A September 
1994 examiner noted a definite diagnosis of arthropathy to 
the knees could not be provided.  Although X-rays in January 
1996 revealed an increased density in the right knee joint 
space, no diagnosis of arthritis or degenerative joint 
disease was provided.  Therefore, the Board finds that prior 
to April 17, 1998, a separate or higher staged rating for 
right knee chondromalacia was not warranted.

The Board also finds that the evidence demonstrates that 
since April 17, 1998, the right knee chondromalacia has been 
manifested by complaints of pain, objective evidence of 
limited motion, and arthritis shown by X-ray examination.  
The objective medical findings of record do not demonstrate 
evidence of compensable limitation of motion including as a 
result of pain or functional loss.  Although on VA 
examination right knee disabilities including instability and 
debilitating symptom flare-ups were reported, there are no 
objective medical findings indicative of a more severe 
disability.  He last underwent a VA evaluation of his 
service-connected orthopedic disorders in April 2003; since 
then he has submitted no statements indicating any increase 
in symptomatology.  Private medical reports dated through 
February 2004, however, demonstrate no increase in functional 
ability.  Therefore, the Board finds that after April 17, 
1998, a higher staged rating in excess of 10 percent for 
right knee chondromalacia is not warranted.

The evidence also demonstrates that prior to April 17, 1998, 
the left knee chondromalacia was manifested by complaints of 
pain, without evidence of arthritis shown by X-ray 
examination or any specific compensable limitation of motion 
due to pain or functional loss.  On VA examination in 
September 1993 range of motion was from 0 to 140 degrees and 
the medial and collateral ligaments were intact.  Although X-
rays in January 1996 revealed very mild medial joint space 
narrowing to the left knee, no diagnosis of arthritis or 
degenerative joint disease was provided.  Therefore, the 
Board finds that prior to April 17, 1998, a separate or 
higher staged rating for left knee chondromalacia was not 
warranted.

The Board further finds that the evidence demonstrates that 
since April 17, 1998, the veteran's service-connected left 
knee chondromalacia has been manifested by complaints of 
pain, objective evidence of limited motion, and arthritis 
shown by X-ray examination.  There is no objective evidence, 
however, of compensable limitation of motion including as a 
result of pain or functional loss.  Therefore, a separate or 
higher staged rating in excess of 10 percent for left knee 
chondromalacia after April 17, 1998, is not warranted.

As to the veteran's service-connected left shoulder 
tendinitis, the Board finds the evidence demonstrates the 
disorder is presently manifested by complaints of pain and 
limitation of motion of the left arm at shoulder level.  The 
April 2005 VA examiner's opinion as to a limitation of 
shoulder motion due to pain is persuasive.  There is no 
objective evidence, however, of any limitation of motion at 
midway between side and shoulder level due to pain or 
functional loss.  Therefore, a 20 percent rating, but no 
higher, for left shoulder tendinitis is warranted.

As to the veteran's service-connected disability of the right 
femoral head, the Board finds the evidence demonstrates the 
disorder is presently manifested by complaints of pain, 
without evidence of arthritis shown by X-ray examination or 
any specific compensable limitation of motion due to pain or 
functional loss.  In fact, VA examination in April 2005 
revealed pain-free flexion to 90 degrees, abduction to 
15 degrees, adduction to 20 degrees, internal rotation to 25 
degrees, and external rotation to 45 degrees.  These findings 
are consistent with the subsequent private medical reports.  
Therefore, entitlement to a compensable rating is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the evidence shows the 
veteran is presently able to work and participate in a 
regular exercise routine.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims for any higher or 
separate ratings.


ORDER

Entitlement to service connection for lumbosacral strain is 
granted.

Entitlement to service connection for right thumb, 3rd, and 
5th fingers disability is granted.

Entitlement to service connection for headaches is granted.

Entitlement to an initial compensable evaluation for right 
knee chondromalacia, prior to April 17, 1998, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee chondromalacia from April 17, 1998, is denied.

Entitlement to an initial compensable evaluation for left 
knee chondromalacia, prior to April 17, 1998, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee chondromalacia from April 17, 1998, is denied.

Entitlement to an initial compensable evaluation for left 
shoulder tendinitis is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for 
disability of the right femoral head is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


